Citation Nr: 0303659	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1977, including service in the Republic of Vietnam.  
He died on April [redacted], 2000, and the appellant is his surviving 
spouse.

The current appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico. 

The appellant appeared and testified at a hearing before the 
undersigned Member of the Board in September 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's Certificate of Death shows that he died on 
April [redacted], 2000, of acute myelogenous leukemia (AML) which had 
an approximate interval between onset and death of six weeks.

3.  At the time of the veteran's death, he was service 
connected for the following disabilities: low back strain, 
rated 20 percent disabling; hemorrhoids, postoperative, rated 
10 percent disabling; residuals of a skull injury, rated 10 
percent disabling; and high frequency hearing loss, rated 10 
percent disabling.  The veteran's combined rating was 40 
percent.

4.  The veteran did not have AML while in service or for many 
years thereafter.

CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease which may be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In May 2001, the RO sent a letter to the appellant 
specifically informing her of the evidence and information 
necessary to substantiate her claim, the information and 
evidence that she should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of her claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Background

The veteran was admitted to a private hospital on March 3, 
2000 due to gastrointestinal bleeding, thrombocytopenia, and 
pneumonia.  He died on April [redacted], 2000.  According to the 
death certificate, he died of acute respiratory failure, of 
two week's duration, due to sepsis, of two week's duration, 
due to AML of six week's duration.  

At the time of the veteran's death, he was service connected 
for the following disabilities: low back strain, rated 20 
percent disabling; hemorrhoids, postoperative, rated 10 
percent disabling; residuals of a skull injury, rated 10 
percent disabling; and high frequency hearing loss, rated 10 
percent disabling.  The veteran's combined rating was 40 
percent.

Legal Analysis

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312.  If not shown in service, 
service connection may be granted for a malignant tumor if 
shown disabling to a compensable degree during the first 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

There is no evidence of record, nor does the appellant 
contend, that the veteran's service-connected disabilities of 
the low back, skull, hemorrhoids and hearing loss caused or 
contributed to his death.  

The Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

Having served in the Republic of Vietnam during the period 
between March 1969 to March 1970, the veteran is presumed to 
have been exposed to a herbicide agent.  See 38 U.S.C.A. 
§ 1116(f) (West 2002).  

The Secretary has determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

The Secretary has also determined that an association of 
leukemia with herbicide exposure is biologically plausible, 
and the histological similarity of chronic lymphocytic 
leukemia with non-Hodgkin's lymphoma also suggests an 
association.  Nonetheless, the overall evidence is too slight 
to warrant assigning leukemia to a higher category.  
Accordingly, the Secretary has found that the credible 
evidence against an association between leukemia and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist.  64 Fed. Reg. 59,237-38 (Nov. 2, 
1999).

Although the appellant contends that the veteran's exposure 
to herbicides and or other chemicals caused the onset of his 
fatal AML, the Agent Orange Act of 1991 (PL 102-4) explicitly 
states that service connection on a presumptive basis because 
of herbicide exposure in Vietnam is not warranted for 
leukemia.  See 64 Fed. Reg. 59,237-38 (Nov. 2, 1999).  While 
the Secretary has recently determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of chronic lymphocytic leukemia (CLL), 
such a relationship between exposure and acute mylogenous 
leukemia (AML) has not been recognized.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039 (1994).  Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The competent evidence of record clearly shows the veteran 
did not have AML, or any manifestations of it, during service 
or within one year after separation.  The service medical 
records are devoid of any carcinoma or blood-related 
disorders.  The Board reiterates that AML was not diagnosed 
until 2000, many years after service.  

The Board notes the appellant's testimony that the veteran 
was continuously sick since separation from service, and that 
the veteran's AML was caused by exposure to herbicides in 
service.  Such statements cannot be considered competent 
evidence, as it is a question requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also notes the testimony of the appellant that the 
veteran's physician told her that the veteran possibly had 
AML six or seven years before he was diagnosed with AML in 
2000.  Even if the Board could accept the statement of a lay 
witness as to a physician's opinion as credible evidence, 
this would still place the onset of his AML in the early 
1990's, many years after service.

The appellant also testified that several physicians during 
the veteran's last hospitalization stated that AML is 
associated with exposure of chemicals in service.  The RO 
obtained comprehensive medical records pertaining to the 
veteran's last hospitalization and they contain no medical 
opinion regarding any relationship between herbicide or 
chemical exposure and the veteran's AML.  In this case, the 
Board finds that there is no objective evidence in support of 
a nexus between AML and the veteran's service.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102; See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

